FILED
                            NOT FOR PUBLICATION                             MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30034

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00069-JDS

  v.
                                                 MEMORANDUM *
ERNEST WILLIAM PELTZER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ernest William Peltzer appeals from the 135-month sentence imposed

following his guilty-plea conviction for aggravated sexual abuse of a minor, in

violation of 18 U.S.C. §§ 1152 and 2241(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peltzer contends that the district court erred by relying on clearly erroneous

facts. This contention lacks merit because the district court did not rely on any

facts that were not supported by the record. See United States v. Cantrell, 433 F.3d

1269, 1284 (9th Cir. 2006).

      Peltzer also contends that his sentence is unreasonable because it failed to

account for his background and low risk of recidivism. The record reflects that the

district court considered the age of the offense and the likelihood that Peltzer might

reoffend as part of its analysis of the 18 U.S.C. § 3553(a) sentencing factors, and

provided a well-reasoned explanation for the sentence imposed. Peltzer’s sentence

at the bottom of the Guidelines range is substantively reasonable under the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-30034